NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                        JUL 27 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DOROTHY CALABRESE, M.D.; PAUL                       No. 10-56352
MESSER,
                                                    D.C. No. 8:07-cv-01444-CJC-
                 Plaintiffs - Appellants,           RNB

  v.
                                                    MEMORANDUM **
U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES, KATHLEEN
SEBELIUS, Secretary,*

                 Defendant - Appellee.



                      Appeal from the United States District Court
                         for the Central District of California
                      Cormac J. Carney, District Judge, Presiding

                                Submitted July 12, 2011 ***

Before:          SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

          *
             Kathleen Sebelius is substituted for her predecessor, Michael O.
Leavitt, as Secretary of the Department of Health and Human Services under Fed.
R. App. P. 43(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, plaintiffs’
request for oral argument is denied.
      Dorothy Calabrese, M.D., and her patient Paul Messer, appeal pro se from

the district court’s order dismissing their action alleging that Medicare contractor

National Heritage Insurance Company and its medical director, Dr. Quinn, made

false statements and engaged in fraudulent conduct in connection with plaintiffs’

claims for Medicare reimbursements. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Uhm v. Humana, Inc., 620 F.3d 1134, 1139-40 (9th

Cir. 2010), and we affirm.

      The district court properly dismissed the action because, to the extent that

plaintiffs exhausted their administrative remedies, they failed to state a claim for

relief. See Orkin v. Taylor, 487 F.3d 734, 738-39 (9th Cir. 2007); Forsyth v.

Humana, Inc., 114 F.3d 1467, 1482 (9th Cir. 1997), aff’d, 525 U.S. 299 (1999).

      Plaintiffs’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-56352